Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 9-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulton et al. (US 2018/0182160 A1 ) in view of Xie et al. (US 2019/0378341 A1).
Regarding claim 1, Boulton teaches:
A method for realistic augmented reality (AR), ([0014], “Augmented reality computing devices may be used to present virtual objects that appear to occupy three-dimensional positions in a surrounding environment.””) comprising 
The 3D virtual model comprising virtual content, wherein the virtual content is content which is not determined form light coming from real world objects, wherein the 3D virtual model is modeled after a real world environment; ([0039], “As shown, three-dimensional representation 300 includes a representation 302 of couch 114, and a representation 304 of a lamp. The lightbulb icon 306 indicates that the augmented reality computing device has detected a light source in the physical environment at the position of the icon. Lightbulb icon 306 is shown in FIG. 3 as a visual aid, and it will be appreciated that a three-dimensional representation of a physical environment need not represent the positions of light sources with visible icons. Rather, lightbulb icon 306 is intended only to convey that the three-dimensional representation includes some information regarding the lighting conditions in the physical environment. Further, while not indicated, it should be understood that the walls, floor, and ceiling may be modeled and included in the three-dimensional representation.”)
In the one or more cloud servers, ([0074], “The logic machine may include one or more processors configured to execute software instructions. Additionally or alternatively, the logic machine may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions. Processors of the logic machine may be single-core or multi-core, and the instructions executed thereon may be configured for sequential, parallel, and/or distributed processing. Individual components of the logic machine optionally may be distributed among two or more separate devices, which may be remotely located and/or configured for coordinated processing. Aspects of the logic machine may be virtualized and executed by remotely accessible, networked computing devices configured in a cloud-
determining one or more virtual world parameters capable of influencing lighting conditions, the virtual world parameters deriving from the 3D virtual model; ([0032], “From three-dimensional representation 400, the augmented reality computing device generates a cube map 402 defining lighting conditions of the physical environment at the three-dimensional world-space position of the virtual object (i.e., lighting conditions of physical environment 104 at the location of virtual object 110).”[0042], “Any virtual objects presented in the physical environment can then be lit with environmental lighting conditions based on one or more spherical harmonic lighting models having a similar three-dimensional world-space position to the virtual object.” FIG. 2, 204)
determining one or more real world parameters capable of influencing lighting conditions based on information collected from a … devices; ([0024], “In some cases, light sources (such as lightbulbs/fixtures, windows, computer monitors, etc.) may be visible in images captured by the visible light camera(s), allowing the augmented reality computing device to directly determine the positions of the light sources within the physical environment, as well as determine the colors and intensities of the light sources. In other cases, the light sources themselves may not be visible in images captured by the visible light cameras, though their positions, colors, and/or intensities may still be inferred by observing the brightness and color of physical objects, identifying the locations and angles of shadows in the environment, detecting light reflecting off surfaces in the environment, etc. Any information regarding lighting conditions collected by the augmented reality computing device may be included in the 
determining lighting and shadow parameters for the one or more virtual objects based on the one or more real world parameters and the one or more virtual world parameters; ([0032], “From three-dimensional representation 400, the augmented reality computing device generates a cube map 402 defining lighting conditions of the physical environment at the three-dimensional world-space position of the virtual object (i.e., lighting conditions of physical environment 104 at the location of virtual object 110). Because the augmented reality computing device already has the three-dimensional representation of the physical environment, the process of generating cube map 402 can be performed without requiring significant processing power. As shown in FIG. 4, cube map 402 includes a shadow 404 covering a portion of virtual object 110. Shadow 404 is a representation of the lighting conditions in the physical environment, in that it shows how virtual object 110 would be affected by the lighting conditions if it was a physical object. In other words, shadow 404 of cube map 402 shows how virtual object 110 should be affected by shadow 112 in the physical environment.” FIG. 2 [0041], “The above description focuses on generating cube maps and spherical harmonic lighting models as needed, after recognizing a three-dimensional world-space position for a virtual object”) 
with the mobile end user device, sourcing one or more virtual objects from the 3D virtual model, the one or more virtual objects being usable for AR augmentations, ([0019], “Specifically, FIG. 1 shows a virtual object 110 taking the form of a tall cylinder. Virtual object 110 is being presented to the user as part of an augmented reality environment, in which real 
wherein the AR augmentations are units of the virtual content; ([0039], “As shown, three-dimensional representation 300 includes a representation 302 of couch 114, and a representation 304 of a lamp. The lightbulb icon 306 indicates that the augmented reality computing device has detected a light source in the physical environment at the position of the icon. Lightbulb icon 306 is shown in FIG. 3 as a visual aid, and it will be appreciated that a three-dimensional representation of a physical environment need not represent the positions of light sources with visible icons. Rather, lightbulb icon 306 is intended only to convey that the three-dimensional representation includes some information regarding the lighting conditions in the physical environment. Further, while not indicated, it should be understood that the walls, floor, and ceiling may be modeled and included in the three-dimensional representation.”) 
the mobile end user device being physically present in the real world environment after which the 3D virtual model is modeled; (FIG. 6) 
the mobile end user device being separate and remote from the one or more cloud servers,([0074], “Individual components of the logic machine optionally may be distributed among two or more separate devices, which may be remotely located and/or configured for coordinated processing. Aspects of the logic machine may be virtualized and executed by and 
displaying with the mobile end user device one or more of the AR augmentations from the virtual objects using the light and shadow parameters. ([0042], “Returning to FIG. 2, at 210, method 200 includes presenting the virtual object at the three-dimensional world-space position with environmental lighting effects based on the spherical harmonic lighting model.”)
However, Boulton does not explicitly, but Xie teaches:
maintaining a 3D virtual model on one or more cloud servers prior to a request from an end user device for AR content creation and output,([0038], “In some embodiments, the reconstruction algorithm may include generating a 3D model of an item using a stored 3D model of a product (e.g., a general version or genus of items, of which the item is a specimen) associated with the item.”)
information collected from a plurality of devices and sent to the one or more cloud servers over one or more networks ([0066], “At 825, the back-end system may receive a request for a 3D model of an item from a client device. Such request may include an identifier of the item and one or more device characteristics of the client device.” The system of FIG. 2 provides services to different client devices. )
sending a request from the mobile end user device to the one or more cloud servers to access the 3D virtual model which is maintained prior to the request, ([0046], “The distributed query server 230 may include one or more hardware circuits or software components configured to receive queries or requests, such as from one or more client devices 110, for a 3D model of an item. Such queries may be received or serviced by one or more distributed 
Boulton teaches a method of generating a AR. Boulton teaches the method can be implemented in a distributed system that can involves a mobile device and cloud server, but does not give details about how the functions in the method are assigned among the devices in the distributed system. Xie gives a details of generating AR model using a distributed structure to improve load balancing and reduce the working loading of the client devices.
It have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Boulton with the distributed infrastructure of Xie. The benefit would be  to improve load balancing and reduce the working loading of the client devices.

Regarding claim 2, Boulton in view of Xie teaches:
The method of claim 1, wherein at least some of the virtual world parameters determined in the first determining step are selected from the group consisting of AR content location within the 3D virtual model. (Boulton [0024], “In some cases, light sources (such as lightbulbs/fixtures, windows, computer monitors, etc.) may be visible in images captured by the visible light camera(s), allowing the augmented reality computing device to directly determine the positions of the light sources within the physical environment, as well as determine the colors and intensities of the light sources. In other cases, the light sources themselves may not be visible in images captured by the visible light cameras, though their positions, colors, and/or intensities may still be inferred by observing the brightness and color of physical objects, identifying the locations and angles of shadows in the environment, detecting light reflecting off surfaces in the environment, etc. Any information regarding lighting conditions collected by the augmented reality computing device may be included in the three-dimensional representation of the physical environment, and taken into account when presenting virtual objects.”)

Regarding claim 5, Boulton in view of Xie teaches:
An augmented reality (AR) device comprising one or more processors and a computer readable storage medium comprising instructions which, when executed by the one or more processors, cause the one or more processors to (Boulton [0074], “The logic machine may include one or more processors configured to execute software instructions. Additionally or alternatively, the logic machine may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions.”” Storage machine 1004 includes one .
 The rest of claim 5 recites similar limitations of claim1, thus are rejected using the same rationale.

Claim 6 recites similar limitations of claim2, thus are rejected using the same rationale.

Claim 9-10 recites similar limitations of claim 5-6, thus are rejected using the same rationale.

Regarding claim 13, Boulton in view of Xie teaches:
The method of claim 1, wherein the 3D virtual model comprises a plurality of virtual objects each having particular spatial relationships with other virtual objects within the 3D virtual model.( Boulton FIG. 3 shows the 302, 304, 306 have spatial relationships with each other.

    PNG
    media_image1.png
    616
    787
    media_image1.png
    Greyscale
)



Claims 3-4, 7-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulton in view of Xie and further in view of Jamwal et al. (US 2008/0211813 A1).
Regarding claim 3, Boulton in view of Xie teaches:
The method of claim 2, wherein at least some of the real world parameters determined in the second determining step 
However, Boulton in view of Xie does not teach, but Jamwal teaches:
are selected from the group consisting of time, knowledge of surrounding real world light sources, geolocation, and perceptible ambient lighting at AR content location. ([0014], “The illumination angle is also determined continuously as a function of the recording unit in respect of a time axis, thereby allowing a particularly realistic light guidance to be generated for 
Boulton in view of Xie teaches generating lighting model based on physical environment. Jamwal explicitly teach specific environmental factors that impact the lighting generation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Boulton in view of Xie with the specific teachings of Jamwal. The benefit would be to generate more realistic light effect.

Regarding claim 4, Boulton in view of Xie and Jamwal teaches:
The method of claim 3, wherein the real world parameters determined in the second determining step comprise time, knowledge of surrounding real world light sources, geolocation, and perceptible ambient lighting at AR content location. (Jamwal, [0014], “The illumination angle is also determined continuously as a function of the recording unit in respect of a time axis, thereby allowing a particularly realistic light guidance to be generated for the virtual objects.” [0011]-[0012], “A spatial illumination angle is preferably determined by triangulating two one-dimensional illumination angles. With such a method, as used for example in GPS (global positioning system) systems, three light-sensitive sensors suffice in principle, the alignment of said sensors not lying in a common plane. This further reduces the realization outlay. A spatial illumination angle can further be estimated based on only one one-dimensional illumination angle as well as based on the time of day, it being possible, in particular with a daylight environment, also to take into account a respective position of the sun as a function of the time of day, in other words the vertical illumination angle. In some application instances it is therefore possible to reduce the realization outlay further. To determine the daylight environment a detection unit can for example be used to detect a color temperature of the illumination present and an analysis unit to analyze the color temperature, with the detection unit preferably being realized by the recording unit or camera that is present in any case.” The combination of claim 2 is incorporated here.)

Claim 7-8 recites similar limitations of claim 3-4, thus are rejected using the same rationale.

.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulton in view of Xie and further in view of Huston et al. (US 2017/0365102 A1).
Regarding claim 14, Boulton in view of Xie teaches:
The method of claim 1, the 3D virtual model models
However, Boulton in view of Xie does not teach, but Huston teaches:
wherein the 3D virtual model models at least a real world city.([0138], “The application 106 allows many parts of the entire (image available) city to be observed and navigated from virtually any location and point of view that the individual user desires. Not only can the user navigate the 3d virtual model of the city, but also the user can access panorama images from many user selected locations within the model. Additionally, home users can access the 3d virtual model using intelligent TV, but also may use the mobile devices 10, 12, 220 as a "second screen" component to augment their television or monitor feed.”)
Boulton in view of Xie teaches generating 3D virtual models. Huston further teaches 3D virtual models can be a city model.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Boulton in view of Xie with the specific teachings of Huston to use the technique of Boulton in view of Xie to a city model. The benefit would be to generate a better quality virtual city model for users.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611